Title: Mary Smith Cranch to Abigail Adams, 6 December 1784
From: Cranch, Mary Smith
To: Adams, Abigail


     
      Dear Sister
      Braintree December 6th 1784
     
     I yet do not know that you have receiv’d one of the many Letters I have sent you but hope you have all. I too well know the pleasure of receiving intelligance from my absent Friends, to let one vessail Sail without carring Some Token of Sisterly remembrance from me if I know of the oppertunity Soon enough. I have not an Idea that I shall inhance the value of my Letters, by withholding them. I will never dissapoint the Freind I Love in this way. If Scott is arriv’d I hope you have all receiv’d Letters which will give you pleassure, and Some of them by there quallity as well as quantity make up for all Seeming—omissions. I have my Dear Sister receiv’d your Letter Dated September 5th and most heartily long to Strole with you in your Beautiful Garden, but I do not fancy your House Grand as it is, nor your Pack of Servants nor the Company of your French Ladies, if they are all Such as you have describ’d one of them, but I do not believe they are. It would be very unfair to form a judgment of the American Ladies by an Aunt Edwards who’s manners was She in France would be much Like the Ladys you Saw at the Doctors, and we know Mrs. Edwards is not a bad woman.
     Billy has receiv’d a Letter from Cousin John giving him Some hopes that he may yet be his Class-mate. He will answer his quistions. The Governors of the College have voted to receive him into any Class that he shall be found quallified for, and in consideration of the great Services Mr. Adams has done his Country will admit him without the Custumary Fees. Give my most Tender and affectionate Love to him and tell him he will be receiv’d by his uncle and aunt Cranch with an affection truly Parental, and Shall not want for any attention that we can give him and that he will only leave one Sister to gain two.
     Old Coll. Thayer has lost his wife, and a dreadful loss it is to the whole Family. Doctor Fogg was married about a month ago.
     Has any Body told you that Mrs. Otis is like to increase—! Tis true I assure you.
     Poor Mr. Palmers Family are likely to be greatly distress’d I fear. Germantown has Shifted owners till the Whole of it with all the Building is fallen into the Hands of Major Swan and Mr. Parkers Creditors, and is now to be sold. What will become of them I know not. We are greatly distress’d about them.
     I fear this will be the last letter I shall be able to send you this winter. I hear of no more vessails for Europe till Spring. We are in dayly expectation of Some from you. I wish you was in London, we hear much oftener. I had a Letter from Sister Shaw last Week. She had recover’d her Health finely, She Says. The children were all well. They have a dancing School at Haverhill. Your Sons are Figuring away I hear. Mr. Shaw has Sent Betsy Smith to it. This will please her mama. Lincoln Friends were all well last week.
     
      Present my best wishes to Mr. Adams and my dear Cousins and accept the warmest affection of your Sister
      Mary Cranch
     
     
      Your Mother Hall and Brother Adams’s Family are well. I was there last week.
     
    